In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00039-CR
     ___________________________

    WILLIAM PAUL WEST, Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 415th District Court
          Parker County, Texas
       Trial Court No. CR16-0789


   Before Pittman, Birdwell, and Bassel, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

       Appellant William Paul West appeals from the trial court’s order denying his

motion for judgment nunc pro tunc.

       We informed Appellant by letter of our concern that we do not have

jurisdiction over his appeal because the order denying his motion does not appear to

be an appealable order, and we stated that his appeal could be dismissed unless he or

any party filed a response showing grounds for continuing the appeal. We received

no response.

       An order denying a motion for judgment nunc pro tunc is not appealable.

Castor v. State, 205 S.W.3d 666, 667 (Tex. App.—Waco 2006, no pet.) (“We do not

have appellate jurisdiction of the denial of a motion for judgment nunc pro tunc.”).

The appropriate remedy for the denial of a motion for judgment nunc pro tunc is to

file a petition for writ of mandamus in the court of appeals. Ex parte Florence, 319
S.W.3d 695, 696 (Tex. Crim. App. 2010); Ex parte Ybarra, 149 S.W.3d 147, 148–49

(Tex. Crim. App. 2004).

       We therefore dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

43.2(f).

                                                    Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 14, 2019


                                          2